FILED
                             NOT FOR PUBLICATION                             DEC 18 2012

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50283

                Plaintiff - Appellee,            D.C. No. 2:04-cr-00135-CBM-2

  v.
                                                 MEMORANDUM *
TORREY MITCHELL,

                Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                Consuelo B. Marshall, Senior District Judge, Presiding

                             Submitted December 7, 2012 **
                                 Pasadena, California

Before: IKUTA and NGUYEN, Circuit Judges, and BURNS, District Judge.***

       Mitchell appeals the district court’s reimposition of supervised release. We

affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
      The district court did not plainly err in considering the need for restitution

when reimposing Mitchell’s term of supervised release; rather, the court is required

to consider such a need pursuant to 18 U.S.C. §§ 3583(c) and 3553(a)(7). The

general rule that district courts may not consider “just punishment” when revoking

and reimposing supervised release, see 18 U.S.C. § 3553(a)(2)(A), does not

override the more specific obligation imposed by § 3553(a)(7) to consider the need

to provide restitution. See Bloate v. United States, 130 S. Ct. 1345, 1354 (2010).

      Nor was the court’s imposition of a term of supervised release substantively

unreasonable, in light of the totality of the circumstances. See United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). In addition to considering the

need for restitution, the district court considered Mitchell’s rehabilitative needs and

imposed a sentence that furthered Congress’s goal to help Mitchell make “a

desirable transition back into the community.” United States v. Hurt, 345 F.3d

1033, 1036 (9th Cir. 2003). The result was a sentence that was “sufficient, but not

greater than necessary” to accomplish the relevant statutory purposes. Carty, 520

F.3d at 991 (internal quotation marks omitted).

      AFFIRMED.




                                           2